DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 1/7/2022.
Applicant’s amendments are sufficient to overcome the specification objections, claim objections, 35 USC 112(b)/second paragraph rejections and 112(d)/second paragraph rejections set forth in the previous office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first member comprising a main body having a primary lumen and a secondary lumen, the main body having a lumen…” (i.e., a total of three lumens) must be shown or the feature(s) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a first member comprising a main body having a primary lumen and a secondary lumen, the main body having a lumen…”.  Thus, claim 1 recites a total of three lumens.  The originally filed disclosure provides support for: “side access needle catheter 266 comprises a primary lumen 268 and a secondary lumen 270 (FIGS. 14 and 14A)”.  There is no support in the originally filed disclosure for a third “lumen”.  
Claims 2-5 depend from claim 1 and are thus also rejected.

Claim Interpretation
In light of the 35 USC 112(a)/first paragraph rejection above, the “lumen” recited in claim 1, ll. 3 will be interpreted as being the same as the “secondary lumen” as the originally filed disclosure states: “a side access needle 274 has been inserted through a proximal end of the sheath 264 (the sheath is not shown in FIG. 16A, for clarity), extending distally through the primary lumen 268 and out of a side port 276 in the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Blatter et al. (2002/0038127).
Concerning claim 1, LeMole disclose a device for creating an arteriovenous (AV) fistula (Fig. 15-18), comprising:
a first member comprising a main body having a secondary lumen, the main body having a lumen and a first tissue contacting surface defining an opening (angled sleeve 48 has a lumen and a tissue contacting surface defining an opening; Col. 9, ll. 9-19);
a second member comprising a piercing member disposed in said secondary lumen, and configured to be moved distally out of said secondary lumen, and to cut through tissue while being distally moved (punching device 64 terminates in a sharp edge as punch 30 and slides distally within sleeve 48 to cut tissue; Col. 6, ll. 37-52, Col. 9-10, ll. 58-12); and
a third member extending from a distal end of the piercing member and being actuatable to move adjacent first and second blood vessels toward one another and to create an elongated communicating aperture in opposing sides of each of the first blood vessel and the second blood vessel (block 66 comprises block cutting surface 66s and is initially inserted into angled sleeve 48, through punch 64 into host vessel 12 and is manipulated to punch a hole in the graft and vessel walls in conjunction with punch 64; Col. 10-11, ll. 13-9).
LeMole fail to disclose the main body having a primary lumen. However, Flaherty discloses a device (Fig. 27) for creating a fistula comprising a first member (10) having both a primary (39) and secondary lumen (60), the primary lumen (39) contains a guidewire (GW1) and the secondary lumen (60) contains a second member (30).  At the time of the invention, it would have been obvious to one of ordinary skill in the art for the main body of LeMole to also have a primary lumen in order to provide the benefit of having a lumen that extends in alignment with an entry/guide catheter and a lumen that does not extend in alignment such that a guidewire may be advanced from a lumen of the entry/guide catheter, through the main body member which permits the operator to explore areas with a guidewire either in alignment or not in alignment with the main body as taught by Flaherty (Col. 11, ll. 6-23, Col. 12-13, ll. 43-22; Fig. 9a-10f & 13a-g).
LeMole in view of Flaherty fail to disclose the third member having a second tissue contacting surface having a width that is not less than a width of the opening.  However, Blatter et al. disclose a device (100) for creating an opening (24) between two vessels (20, 50) comprising: a first member (400) having a main body (410) comprising a primary lumen and a first tissue contacting surface (412, 414) and a third member (210) being actuatable to move vessels (20, 50) toward one another to create an elongated communicating aperture (24), the third member (210) having a second tissue contacting surface (212) having a width that is not less than a width of the opening.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to 
Concerning claim 2, LeMole disclose the third member (66) to comprise a toggle member that is hinged (72) to (where “to” can be defined as: in the direction of; toward; www.dictionary.com) the distal end of the piercing member (64) and is pivotable between first and second orientations (Col. 10, ll. 13-9; Fig. 18-19). 
Concerning claim 3, LeMole disclose the toggle member (66) having a sharp point (point on front edge 66F) on one end thereof (Col. 10, ll. 13-35; Fig. 18).

Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Blatter et al. (2002/0038127), as applied to claims 2 & 8, in further view of Clague et al. (2004/0082945, previously cited).
Concerning claim 4, LeMole in view of Flaherty et al. and Blatter et al. fail to disclose a source of RF energy for application to the toggle member for the purposes of creating said elongated communicating aperture.  However, Clague et al. disclose a device for creating a fistula (60, 48) comprising a second, piercing member (62) positioned on one side of a vessel wall and a third member (52) positioned on the other side of the vessel wall, the first and second members (62, 52) being operable to . 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Blatter et al. (2002/0038127), as applied to claim 2, in further view of Clague et al. (2004/0082945, previously cited) and Makower (2004/0073238, previously cited).
Concerning claim 5, LeMole in view of Flaherty et al. and Blatter et al. fail to disclose a source of energy that is applied to the toggle member to create the elongated communicating aperture.  However, Clague et al. disclose a device for creating a fistula (60, 48) comprising a second, piercing member (62) positioned on one side of a vessel wall and a third member (52) positioned on the other side of the vessel wall, the first and second members (62, 52) being operable to mechanically cut, and also electrically cut an opening in the vessel wall via bipolar cutting between the first and second members (62, 52).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of LeMole in view of Flaherty et al. and Blatter et al. such that a source of energy is applied to the third toggle member in order to provide 

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Auth et al. (2008/0009859).
Concerning claim 8, LeMole disclose a device for creating an arteriovenous (AV) fistula (Fig. 15-18), comprising:
a needle catheter (angled sleeve 48; Col. 9, ll. 9-19);
a needle configured to be inserted into a vessel  through said needle catheter (needle 50 is inserted into angled sleeve 48; Col. 9, ll. 20-33);
a toggle delivery catheter configured to fit within the hollow interior of said sheath (punching device 64 terminates in a sharp edge as punch 30; Col. 6, ll. 37-52, Col. 9-10, ll. 58-12); and
a toggle apparatus configured to be delivered into a vessel through said toggle delivery catheter, said toggle apparatus comprising a shaft and a toggle member pivotally attached to a distal end of said shaft (block 66 and handle 70 are initially inserted into angled sleeve 48, through punch 64 into host vessel 12 and is manipulated to punch a hole in the graft and vessel walls in conjunction with punch 64; Col. 10-11, ll. 13-9).
Le Mole fails to disclose a vessel access sheath having a hollow interior and an exit port.  However, Flaherty et al. disclose a device for creating a fistula comprising a vessel access sheath (200) having a hollow interior (202) and an exit port through which a needle catheter (10) and toggle delivery catheter (30) are inserted.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of LeMole to comprise a vessel access sheath having a hollow interior and an exit port in order to provide the benefit of having a guide catheter/introducer to provide access to the target treatment from the initial entry into a body (i.e., femoral vein) set as taught by Flaherty et al.  (Col. 18-20, ll. 36-3; Fig. 13a-g). 
LeMole fails to disclose the needle catheter being a side access needle catheter.  However, Flaherty et al. further disclose the needle catheter (10) to be a side access needle catheter (10).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention LeMole such that needle catheter is a side access needle catheter in order to provide the benefit better aiming of the toggle 
LeMole in view of Flaherty et al. fails to disclose the toggle member comprising an elongate bar.  However, Auth et al. disclose a system (11) for creating a tissue opening (3) comprising an apparatus (17, 23) configured to be delivered through a catheter (15) comprising a shaft (23) and a member (17) attached to the distal end of the shaft (23), the member comprising various shapes, including an elongate bar, to create desired shapes of the opening.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention LeMole in view of Flaherty et al. such that the toggle member comprises an elongate bar in order to provide the benefit of a specific shape or pattern of the opening as taught by Auth et al. ([0012-0013], [0015-0017]; Fig. 1-4) and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Claim 9 is rejected upon the same rationale as presented for claim 1. 

Claims 10, 17 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Auth et al. (2008/0009859), as applied to claims 8-9, in further view of Clague et al. (2004/0082945, previously cited).
Claim 10 is rejected upon the same rationale as presented for claim 4. 
Claim 17 is rejected upon the same rationale as applied to claim 4.
Claim 19 is rejected upon the same rationale as applied to claim 4.

Claims 10-11, 18 & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Auth et al. (2008/0009859), as applied to claim 9, in further view of Clague et al. (2004/0082945, previously cited) and Makower (2004/0073238, previously cited).
Claim 10 is rejected upon the same rationale as presented for claim 5. 
Claim 11 is rejected upon the same rationale as presented for claim 5.
Concerning claim 18, LeMole discloses the toggle member (66) may be actuated between an extended distal position (Fig. 18 & 19B) and a retracted proximal position (Fig. 20) using the shaft (70) (Col. 10-11, ll. 13-9). 
Claim 20 is rejected upon the same rationale as applied to claim 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11 & 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,439,728. Although the claims at issue are not identical, they are not patentably distinct from each they both recite a first member, a second member, and a third member having a toggle member that is pivotable.
Claims 1-5, 8-15 & 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,445,868. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a first member, a second member, and a third member having a toggle member that is pivotable.
Claims 1-5, 8-15 & 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,751,461. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a first member, a second member, and a third member having a toggle member that is pivotable.

Allowable Subject Matter
Claims 12-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and an appropriate terminal disclaimer is submitted.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone, nor in combination teaches “said heater comprises a heater insert which is structurally separate from said toggle delivery catheter so that the insert may be removed therefrom”.  Lau et al. (2006/0217706) teach a heater (46 or 48) but fail to disclose it is structurally separate from a catheter since it is located on a jaw member ([0071] Fig. 7A-C) and where the heater comprises a weld cut zone (338) Makower (2004/0073238) disclose a device for creating an arteriovenous (AV) fistula, comprising: a first member comprising a main body (63) having a lumen and a first tissue contacting surface defining an opening; a second member (51) comprising a piercing member disposed in said secondary lumen, and configured to be moved distally out of said secondary lumen, and to cut through tissue while being distally moved; and a third member (86) extending from a distal end of the piercing member (51) and being actuatable to move adjacent first and second blood vessels (2, 3) toward one another and to create an elongated communicating aperture in opposing sides of each of the first blood vessel (2) and the second blood vessel (3), the third member (86) having a second tissue contacting surface having a width that is not less than a width of the opening ([0092]; Figs. 16-17). Makower fails to disclose the first member comprising two lumens.

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794